NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 GREGORIO ZUNIGA-GUTIERREZ,                       No. 06-74066

               Petitioner,                        Agency No. A024-929-117

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Gregorio Zuniga-Gutierrez, a native and citizen of Guatemala, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321

F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

       The BIA did not abuse its discretion in denying Zuniga-Gutierrez’s motion

to reopen as untimely where he filed the motion more than 16 years after the BIA

issued the final order of deportation, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen

must be filed within 90 days of final order of deportation or by September 30,

1996), and failed to demonstrate that any exceptions applied to excuse the late

filing, see 8 C.F.R. § 1003.2(c)(3).

       PETITION FOR REVIEW DENIED.




JTK/Research                              2                                    06-74066